 STEWART DIE CASTING DIVISION (BRIDGEPORT), ETC.447In view of the foregoing, we shall direct that an election be heldamong the following employees of the Employer who, we find, con-stitute, under the circumstances of this case, a unit appropriate forpurposes of collective bargaining within the meaning of Section9(b) of the Act: All employees of the Employer working in or per-manently assigned to operations in the boroughs of Brooklyn andQueens, New York, excluding executives, superintendents, heads ofdepartments, foremen, skilled technical employees in the chemicallaboratories other than those who have by mutual agreement in thepast been included in the bargaining unit, confidential employees,guards, and all supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]Stewart Die Casting Division(Bridgeport)of Stewart WarnerCorporationandStewart Die Casting Independent UnionLocal#1,Petitioner.Cases Nos. 2-RC-9623 and 2-RC-9667.March 27, 1959DECISION, ORDER, AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held in Case No. 2-RC-9623 be-fore Sidney H. Levy, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.'Prior to this hearing the petition in Case No. 2-RC-9667,which was filed on November 3, 1958, was dismissed by the RegionalDirector because it covered the same issues as the petition in CaseNo. 2-RC-9623.The Peitioner has filed a timely request for reviewby the Board of this dismissal, contending, as does the Employer,that these two petitions should have been consolidated for hearing.As will appear hereinafter, the disposition of this request for reviewis necessarily governed by the Board's decision with respect to CaseNo. 2-RC-9623.Accordingly, these cases are hereby consolidatedfor purposes of decision.Upon the entire record in these cases 2 the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Intervenor contends that the Petitioner is not a labor or-ganization within the meaning of Section 2(5) of the Act. The Peti-'The Intervenor, International Union, United Automobile, Aircraft, and AgriculturalImplement Workers of America, UAW, AFL-CIO, was permitted to 'intervene on the basisof its contractual interest in the employees involved herein.P The Intervenor'smotion to correct the transcript is hereby granted, in the absence ofspecific objections thereto.123 NLRB No. 52. 448DECISIONSOF NATIONALLABOR RELATIONS BOARDtioner,which is newly organized, has been functioning through acommittee appointed by the membershipat an organizational meet-ing.This committee was empowered to take whateversteps werenecessaryto form a new independent union.The facts that thePetitioner is functioning informally and has not presentedits con-stitution and bylaws to a meeting of the membershipare not con-trolling.ire find that the Petitioner has been organized for thepurposes of bargaining collectively for its membership, and that itand the Intervenor are labor organizations within themeaning ofthe Act.3The labor organizations involvedclaim to represent cer-tain employeesof the Employer.The Intervenor's contentionconcerning the Petitioner's showingof interestiswithout merit.The sufficiency of thePetitoner'sshowing ofinterestis an administrativematter not subject to litiga-tion and we areadministrativelysatisfiedthat the Petitioner's show-ing of interest is adequate 43.The questionconcerning representation :The Employer and the Intervenorwere parties to a collective-bargainingagreementcoveringa unit of production and maintenanceemployeesat the Employer'sBridgeport,Connecticut,plant; thisagreement bore an expiration date of November 2, 1958,and con-tained the following dues-deductionprovision :(5)The Company will deductfromthe pay ofallmembersof the Union employed by the Companyany amounts due fromsuch employees to the Unionas initiation fees or union dues ifthe employeehas executed a written directionto the Companytomake suchdeductionand payment for a period not exceed-ing the life of this agreement.Such direction whengiven shallbe irrevocable during its term.The Petitioner filed its petitionin CaseNo. 2-RC-9623 on October9, 1958, anditspetitionin CaseNo. 2-RC-9667 on November 3,1958; in bothpetitions it sought an election in the existing produc-tion and maintenanceunit.Actingon the basis of informationfurnishedby the Petitioner, whichgave him reasonable groundsfor believingthat theIntervenor might be defunct and that the dues-deduction provision might exceed the limits prescribedby Section302 of the Act, theRegional Director issued a notice of hearing inCase No. 2-RC-9623.Thereafter,on November 12, the RegionalDirector dismissed the petition in Case No. 2-RC-9667, forthe rea-son that it encompassed the same matters as the petition in CaseNo. 2-RC-9623;as indicatedabove, thePetitioner seeks review ofthatdismissal.8J. Sullivan&Sons Manufacturing Corporation,105 NLRB 549.60. D. Jennings&Company,68NLRB 516. STEWART DIE CASTING DIVISION (BRIDGEPORT), ETC.449At the hearing, held on November 13, the contract containing theabove-quoted dues-deduction provision was introduced in evidence,and the parties stipulated that as of that date no new contract hadbeen executed to replace the contract which expired on November 2.No evidence was adduced, however, bearing on the question ofwhether or not the Intervenor was defunct.In connection with the reexamination and revision of its contract-bar policies, the Board held that for contract-bar purposes there willbe a 60-day insulated period immediately. preceding and includingthe expiration date of an existing contract, and that a petition filedduring that 60-day insulated period will be dismissed as untimely.5The Board has also held that this rule does not, however, require dis-missal of a petition so filed if the contract is no bar for other rea-sons under Board rules.6Thus, although the petition in Case No.2-RC-9623 was filed less than 60 days before the November 2 expira-tion date of the existing contract, and was therefore untimely underthe rule of theDeluxe Metalcase, the Regional Director neverthelessproperly- scheduled a hearing, on the petition, on the, basis of the in-formation furnished by the Petitioner, in order that evidence mightbe adduced bearing on the contract-bar issues.The mere fact, however, that a hearing has been held on a petitionis not in itself sufficient to warrant the direction of an election onthe basis of a petition which is otherwise untimely because it wasfiled during the 60-day insulated period.Rather, as theNationalBrassierecase clearly implies, such a petition must still be dismissedunless the record made at such hearing establishes that the existingcontract isin factno bar for other reasons,' and such dismissal isrequired, whether or not the issue of timeliness is specifically raised,when, as herein, the existing contract is adduced in evidence; nor isthe necessity for dismissal in these circumstances obviated by the factthat the hearing was not held until after the expiration date of suchcontract.Accordingly, we shall consider whether the dues-deductionprovision removes the contract as a bar."As set forth above, this clause provides:(5)The Company will deduct from the pay of all membersof the Union employed by the Company any amounts due fromsuch employees to the Union as initiation fees or union dues ifthe employee has executed a written direction to the Companyto make such deduction and payment for a period not exceeding5 Deluxe Metal Furniture Company,121 NLRB 995.8National Brassiere Products Corp.,122 NLRB 965.'In this connection,compare the rule with respect to premature petitions,as set forthinDeluxe Metal Furniture Company,supra.8 As noted above,no evidence was adduced bearing on the issue of defunctness.50'8889-60-vol. 123-30 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe life of this agreement.Such direction when given shall beirrevocable during its term.Although this clause covers the checkoff of initiation fees as wellas dues, based upon a written authorization to be irrevocable for aperiod not to exceed the life of the contract, the Board has held thatfor purposes of applying theKeystonerule,' a checkoffclause is notrendered defective for contract-bar purposes because it provides forthe deduction of initiationfees and assessments,as well as dues, orbecause it fails to contain a specificreferenceto the statutory re-quirements as to time limitations.10We find, therefore, that theforegoing clause doesnot remove the contractas bar.Accordingly,as the record fails to establish that the contractin issue was not abar, we shall dismiss the petition in Case No. 2-RC-9623 as untimelyfiled.As we have decided to dismiss the petition in Case No. 2-RC-9623,it is clearthat the reason for the Regional Director's dismissal of thepetition in Case No. 2-RC-9667 no longerexists.Accordingly, weshall grant the appealfromthe Regional Director'sdismissal ofthe petition in Case No. 2-RC-9667, and shallreinstatethat petition.However, we shall not in this case followour normal procedure ofremanding that petition to the Regional Director for hearing.-Forhere, the parties involved in the twocases arethe same and, unlike theusual case, allmatters pertinent to the disposition of this petitionwere litigated at the hearing held on the earlier petitionand it isclearfrom the stipulation of the parties, noted above, that no con-tract was executed which would bar this petition.Thus, remandingthis petition for a hearing would result in the needless expenditure oftime and money, whereas disposing of the petition in Case No. 2-RC-9667 on the basis of the record made at the hearing held in Case No.2-RC-9623 would serve to expedite the proceedings without prejudiceto any party.12 In these circumstances, we find that it would effectu-ate the policies of the Act to decide Case No. 2-RC-9667 on the basisof the record made at the hearing held in Case No. 2-RC-9623, whichwe shall incorporate as therecordin Case No. 2-RC-9667.We find that in Case No. 2-RC-9667a questionaffectingcommerceexists concerning the representationof employees of the Employerwithin the meaning of Section 9(c) (1) and Section2(6) and (7) ofthe Act.We find that all hourly and piece-rate productionand maintenanceemployees employed by the Employerat itsplant in Bridgeport,9Keystone Coat,Apron & Towel SupplyCompany,121 NLRB 880.10Was. Wolf Bakery,Inc.,122NLRB 630.u The Board's Rules and Regulations do not limitthe scopeof the Board's action uponreview ofa RegionalDirector's dismissalof a petition.22 Cf.CareyTransportation,Inc.,119NLRB 332. AUTO VENTSHADE, INC.451Connecticut, excluding all guards, watchmen, all office clerical em-ployees, and supervisors as defined in the Act constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9(b) of the Act."[The Board dismissed the petition in Case No. 2-RC-9623;granted the Petitioner's appeal from the dismissal by the RegionalDirector of the petition in Case No. 2-RC-9667; reinstated the peti-tion in said case; and incorporated the record made at the hearingheld in Case No. 2-RC-9623 as the record in Case No. 2-RC-9667.][Text of Direction of Election omitted from publication.]v The unit was stipulated by the parties.Auto Ventshade,Inc.andInternational Union,United Auto-mobile,Aircraft&Agricultural ImplementWorkers ofAmerica, UAW-AFL-CIO,and its Local472.Cases Nos. 10-CA-2954 and 10-CA-3062.March 30, 1959DECISION AND ORDEROn January 26, 1959, Trial Examiner George A. Downing issued hisIntermediate Report in the above-entitled proceedings, finding thatthe Respondent had engaged in and was engaging in unfair laborpractices within the meaning of Section 8(a) (5) and (1) of the Actand recommending that it cease and desist therefrom and takecertain action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report with a supporting brief.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersBean and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the In-termediate Report, the exceptions and the brief filed by the Respond-ent, and the entire record in the case, and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner with themodifications indicated in the Order.'As therecord, exceptions,and briefs adequately present the issues and positions of theparties, the Respondent's request for oral argument is hereby denied.123 NLRB No. 54.